J-S03006-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMELL RASHAAD JACKSON                     :
                                               :
                       Appellant               :   No. 373 WDA 2020

        Appeal from the Judgment of Sentence Entered January 7, 2020
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                           CP-25-CR-0000599-2019


BEFORE:      DUBOW, J., MURRAY, J., and STRASSBURGER, J.*

MEMORANDUM BY DUBOW, J.:                               FILED: MARCH 19, 2021

        Appellant, Jamell Rashaad Jackson, appeals from the January 7, 2020

Judgment of Sentence of 5 to 10 years’ incarceration entered in the Erie

County Court of Common Pleas following his jury conviction of Persons Not to

Possess a Firearm, Possession of an Instrument of Crime (“PIC”), and

Aggravated Assault with a Deadly Weapon, a second-degree felony.1

Appellant challenges the weight of the evidence, the court’s denial of his

request for a mistrial, the legality of his sentence, and the court’s refusal to

instruct the jury on self-defense. After careful review, we affirm.

        The facts and procedural history are, briefly, as follows. Appellant lived,

on and off, with his uncle, Julius Jackson, and Mr. Jackson’s Cane Corso dog,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 6105(a)(1), 907(a), and 2702(a)(4), respectively.
J-S03006-21



in Mr. Jackson’s home. On December 3, 2018, Appellant shot Mr. Jackson, in

the foot with a firearm that Appellant had taken from Mr. Jackson’s home.

      While at the hospital just after the shooting, Mr. Jackson told Erie Police

Officers Michael Attalla and Melanie Szoszorek that Appellant shot Mr. Jackson

because of a dispute over unpaid rent. Mr. Jackson, appearing calm, coherent,

and not heavily intoxicated, described the specific details of the event and

gave a written statement consistent with his oral account.          Mr. Jackson

definitively identified Appellant as the shooter.      Upon returning to Mr.

Jackson’s home later that same night, Officer Szoszorek recovered, consistent

with Mr. Jackson’s statement, a bloody shirt and a bloody sock with a bullet

hole. Officer Szoszorek did not find a firearm at that time.

      Detective Patrick Grinkel continued the investigation of the incident. He

met with Mr. Jackson two days after the shooting at Mr. Jackson’s home. Mr.

Jackson gave Detective Grinkel a statement essentially identical to the written

and oral statements he had given to Officers Attalla and Szoszorek two days

earlier.    When speaking with Detective Grinkel, Mr. Jackson was calm,

coherent, and pleasant, and expressed no doubt that it was Appellant who

shot him.

      Mr. Jackson also gave Detective Grinkel a plastic bag containing Mr.

Jackson’s gun, which Mr. Jackson stated that he had found on the porch of his

home sometime after the incident. A DNA sample collected from this firearm

matched Appellant’s DNA. Detective Grinkel discovered, under the stairs in

Mr. Jackson’s kitchen, a spent .9 mm bullet, later revealed to have come from

                                      -2-
J-S03006-21



Mr. Jackson’s firearm. Detective Ginkel’s subsequent investigation revealed

that Appellant did not have a license to possess a firearm.

       On March 20, 2019, the Commonwealth charged Appellant with the

above, and other related, offenses arising from the December 3, 2018

shooting.

       In the days preceding Appellant’s jury trial, the Commonwealth issued

a subpoena compelling Mr. Jackson to appear at the District Attorney’s Office.

Mr. Jackson did not appear. Instead, on November 4, 2019, he and his sister

visited Cheryl Kita, a notary, where Mr. Jackson signed a notarized statement

that Appellant was not responsible for the shooting.

       Appellant’s    trial   commenced        on   November    7,   2019.2    The

Commonwealth presented the testimony of numerous witnesses, including Mr.

Jackson, and established the above facts.           Relevantly, and contrary to the

statements he had given to police and investigators, at trial, Mr. Jackson

testified that he was intoxicated at the time of the incident, that the incident

was “a blur,” and that he could not identify the person who shot him. N.T.

Trial, 11/7/19, at 34, 37, 43-44. However, the Commonwealth did read aloud

the written statement Mr. Jackson had given to police and Mr. Jackson

confirmed that he and Appellant had gotten into an argument, which caused

Mr. Jackson’s dog to attempt to attack Appellant. Id. at 41-43. Appellant

“was waiving [Mr. Jackson’s] gun . . . and the gun went off and shot [Mr.
____________________________________________


2 The court severed the Persons Not to Possess a Firearm charge from the
other charges for purposes of trial.

                                           -3-
J-S03006-21



Jackson’s] foot.” Id. Mr. Jackson also testified that he did not give Appellant

permission to have his firearm. Id. at 80-81.

      Sandra Jones, Appellant’s grandmother and Mr. Jackson’s mother,

testified on Appellant’s behalf.    Ms. Jones testified that Mr. Jackson is a

recovering drug addict. N.T., 11/8/19, at 194. She further testified that she

visited Mr. Jackson at the hospital immediately following the shooting. Id. at

191-92.   She testified that, at that time, he seemed high and repeatedly

demanded more pain medication. Id. at 194-95. Appellant did not testify on

his own behalf.

      At the start of the third day of testimony, Appellant requested that the

court provide the jury with a self-defense instruction based on Mr. Jackson’s

testimony that his dog had attempted to attack Appellant.       The trial court

denied Appellant’s request, explaining that Appellant’s argument sounded in

accident and not self-defense. N.T., 11/12/19, at 4-5 (“[Y]ou could argue

that the dog was attacking [Appellant]. . . but I’m somewhat hesitant here,

because [Appellant’s] defending himself against the dog, he’s not defending

against the [victim]. And if he did that, then he accidentally shot Mr. Jackson.

. . . So, I’m not seeing it as self-defense[.]”).

      The jury commenced its deliberations and returned with a series of

questions. Relevant to this appeal, the jury asked the court to re-read the

elements of Aggravated Assault with a Deadly Weapon. In response, the court

stated to the jurors: “As you might know, Counsel that have been here [are]

not here, but we have substitutes from the Public Defender’s Office and from

                                       -4-
J-S03006-21



the DA’s Office.” Id. at 99. The court then proceeded to read the jury the

instruction. At the conclusion of the instruction, Patricia Kennedy from the

Public Defender’s Office asked for a sidebar at which she objected to the trial

court’s identifying her as a member of the Public Defender’s Office and moved

for a mistrial. Id. at 99-100. The trial court asked Attorney Kennedy if she

wanted the court to “say anything to the jurors to correct any of this?” Id. at

100.      Attorney Kennedy did not ask for a curative instruction and instead

replied that she thought “it would be best to just let sleeping dogs lie.” Id. at

101.

       The jury convicted Appellant of PIC and Aggravated Assault with a

Deadly Weapon.3        The jury then considered the bifurcated Persons Not to

Possess a Firearm charge. Based on testimony of the First Deputy Clerk of

Courts that Appellant had pleaded guilty to First-Degree Burglary, 18 Pa.C.S.

§ 3502(a)(2), a felony, on January 5, 2016, the jury returned a verdict of

guilty.

       On January 7, 2020, the court sentenced Appellant to a term of five to

ten years’ incarceration for his Persons Not to Possess a Firearm conviction,

followed by one year of probation for his PIC conviction.        The court also

imposed a concurrent term of two to nine years’ incarceration for his

Aggravated Assault with a Deadly Weapon conviction.

____________________________________________


3The jury acquitted Appellant of the more serious charge of First-Degree
Aggravated Assault, 18 Pa.C.S.§ 2702(a)(1), and Firearms Not to Be Carried
Without a License, 18 Pa.C.S. § 6106(a)(1).

                                           -5-
J-S03006-21



      Appellant filed a timely post-sentence motion, which the trial court

denied. This appeal followed. Both Appellant and the trial court have complied

with Pa.R.A.P. 1925.

      Appellant raises the following four issues on appeal:

      1. Did the trial court commit an abuse of discretion and/or error
      of law when it denied Appellant’s motion for a new trial on weight
      of the evidence grounds?

      2. Did the trial court commit an abuse of discretion and/or error
      of law when it denied Appellant’s request for a self-defense
      instruction?

      3. Did the trial court commit an abuse of discretion and/or error
      of law when it denied Appellant’s request for a mistrial after the
      trial court referenced Appellant’s representation by the public
      defender’s office?

      4. Did the trial court impose an illegal sentence when it graded
      Appellant’s conviction for Persons Not to Possess as a first[-
      ]degree felony, rather than as a second[-]degree felony, where it
      did not instruct the jury to determine whether the person
      possessed the weapon on his person or within his reach?

Appellant’s Brief at 8 (emphasis and suggested answers omitted).

Weight of the Evidence

      In his first issue, Appellant claims that the trial court erred in denying

his Motion for a New Trial on the weight of the evidence grounds. Id. at 26-

30. In particular, Appellant asserts that “in light of the faulty recollection of

the complainant, the conditions in which he gave any statement, the failure

of the police to test items, and the limitations of the DNA testing itself,” the

jury’s verdict “resulted from surmise and conjecture.” Id. at 29.




                                      -6-
J-S03006-21


      When considering challenges to the weight of the evidence, we apply

the following precepts.   “The weight of the evidence is exclusively for the

finder of fact[,] who is free to believe all, none[,] or some of the evidence and

to determine the credibility of the witnesses.” Commonwealth v. Talbert,

129 A.3d 536, 545 (Pa. Super. 2015) (citation omitted).                  Resolving

contradictory testimony and questions of credibility are matters for the finder

of fact. Commonwealth v. Hopkins, 747 A.2d 910, 917 (Pa. Super. 2000).

It is well-settled that we cannot substitute our judgment for that of the trier

of fact. Talbert, supra at 546.

      Moreover, appellate review of a weight claim is a review of the trial

court’s exercise of discretion in denying the weight challenge raised in the

post-sentence motion; this court does not review the underlying question of

whether the verdict is against the weight of the evidence. See id. at 545-46.

“Because the trial judge has had the opportunity to hear and see the evidence

presented, an appellate court will give the gravest consideration to the

findings and reasons advanced by the trial judge when reviewing a trial court’s

determination that the verdict is [or is not] against the weight of the

evidence.” Id. at 546 (citation omitted). “One of the least assailable reasons

for granting or denying a new trial is the lower court’s conviction that the

verdict was or was not against the weight of the evidence and that a new trial

should be granted in the interest of justice.” Id. (citation omitted).




                                      -7-
J-S03006-21


      Furthermore, “[i]n order for a defendant to prevail on a challenge to the

weight of the evidence, the evidence must be so tenuous, vague[,] and

uncertain that the verdict shocks the conscience of the court.” Id. (internal

quotation marks and citation omitted). As our Supreme Court has made clear,

reversal is only appropriate “where the facts and inferences disclose a palpable

abuse of discretion[.]”   Commonwealth v. Morales, 91 A.3d 80, 91 (Pa.

2014) (emphasis omitted).

      “[A] true weight of the evidence challenge concedes that sufficient

evidence exists to sustain the verdict but questions which evidence is to be

believed.” Commonwealth v. Thompson, 106 A.3d 742, 758 (Pa. Super.

2014) (citation omitted). For that reason, the trial court need not view the

evidence in the light most favorable to the verdict winner, and may instead

use its discretion in concluding whether the verdict was against the weight of

the evidence.   Commonwealth v. Widmer, 744 A.2d 745, 751 n.3 (Pa.

2000).

      Instantly, the jury credited the testimony of the Commonwealth’s

witnesses, both lay and expert, over that of Appellant and his witnesses. With

respect to the inconsistency between Mr. Johnson’s statements to police and

investigators and his trial testimony, the jury resolved Mr. Johnson’s

contradictory testimony in the Commonwealth’s favor, as it was entitled to do.

Appellant essentially asks this Court to reassess the credibility of the

Commonwealth’s witnesses and Appellant’s witness, and reweigh the


                                     -8-
J-S03006-21


testimony and evidence presented at trial. We cannot and will not do so. Our

review of the record shows that the evidence is not tenuous, vague, or

uncertain, and the verdict was not so contrary as to shock the court’s

conscience. Accordingly, we discern no abuse of discretion in the trial court’s

denial of Appellant’s weight claim.

Jury Instruction

      In his second issue, Appellant claims the trial court erred in denying his

request that the court provide the jury with a self-defense instruction.

Appellant’s Brief at 30-32.    Appellant asserts that the court should have

instructed the jury to consider his actions as self-defense because “Appellant

remained in the clutches of Mr. Jackson’s dog at the time that he fired the

weapon” and Mr. Jackson’s dog “constitute[d] a deadly weapon owned and

controlled by Mr. Jackson.” Id. at 32. In support of this claim, Appellant

relies on authority from jurisdictions other than Pennsylvania, which have held

that people can use dogs as a deadly or dangerous weapon. Id. at 31.

      In reviewing a jury charge,

      we determine whether the trial court committed a clear abuse of
      discretion or an error of law which controlled the outcome of the
      case. We must view the charge as a whole; the trial court is free
      to use its own form of expression in creating the charge. A trial
      court has broad discretion in phrasing its instructions, and may
      choose its own wording so long as the law is clearly, adequately,
      and accurately presented to the jury for its consideration.
      Moreover, it is well-settled that the trial court has wide discretion
      in fashioning jury instructions. The trial court is not required to
      give every charge that is requested by the parties[,] and its
      refusal to give a requested charge does not require reversal unless
      the appellant was prejudiced by that refusal.

                                      -9-
J-S03006-21


Commonwealth v. Williams, 176 A.3d 298, 314 (Pa. Super. 2017) (internal

citations and quotation marks omitted).

      Defendants are generally entitled to jury instructions they request, so

long as they are supported by the evidence. Commonwealth v. Hairston,

84 A.3d 657, 668 (Pa. 2014). “[T]he reason for this rule is that instructing

the jury on legal principles that cannot rationally be applied to the facts

presented at trial may confuse them and place obstacles in the path of a just

verdict.” Id. (citation and quotation marks omitted).      A defendant cannot

claim entitlement to an instruction that has no basis in the evidence presented

during trial. Id.

      Under the Crimes Code, self-defense falls under the defense of

justification, which is a complete defense to criminal culpability. 18 Pa.C.S. §

502. Section 505, which governs self-defense, provides as follows:

      (a) Use of force justifiable for protection of the person.—
      The use of force upon or toward another person is justifiable when
      the actor believes that such force is immediately necessary for the
      purpose of protecting himself against the use of unlawful force
      by such other person on the present occasion.

18 Pa.C.S. § 505(a) (some emphasis added). A self-defense charge must be

given upon request if there is evidence presented that the defendant acted in

self-defense. Commonwealth v. Gonzales, 483 A.2d 902, 903 (Pa. Super.

1984).

      Appellant argued at trial that he shot Mr. Johnson while attempting to

defend himself from Mr. Johnson’s dog. Importantly, however, Appellant did



                                     - 10 -
J-S03006-21



not assert at trial that Mr. Johnson was attempting to use his dog to hurt

Appellant or that Mr. Johnson’s dog constituted a dangerous or deadly

weapon. In other words, Appellant did not argue that Mr. Johnson employed

his dog as a deadly weapon. Since the self-defense statute is clear that, in

order to be acting in self-defense, the defendant must have used force for the

“purpose of protecting himself against the use of unlawful force by such other

person[,]” and the evidence did not establish that Mr. Johnson was using the

dog unlawfully to injure Appellant, the evidence did not support a jury

instruction based on self-defense.

      Additionally, Appellant presented no other evidence that Mr. Johnson

attempted to use any other type of unlawful force against Appellant. Thus,

the trial court properly rejected Appellant’s request for a self-defense jury

instruction. Accordingly, Appellant is not entitled to relief on this claim.

Legality of Sentence

      In his third issue, Appellant claims the trial court erred in not granting

his Motion for a Mistrial after the court referred to Appellant’s representation

by the public defender. Appellant’s Brief at 32-34. Appellant asserts that this

reference prejudiced him because, following it, the jury convicted him of

Aggravated Assault with a Deadly Weapon and Persons Not to Possess a

Firearm. Id. at 34.

      We review the court’s denial of a motion for a mistrial for an abuse of

discretion.   Commonwealth v. Tejada, 834 A.2d 619, 623 (Pa. Super.

2003). A mistrial is only required where “an incident is of such a nature that

                                     - 11 -
J-S03006-21



its unavoidable effect is to deprive the appellant of a fair and impartial trial.”

Id. (citation omitted). “[A] single reference to the defense attorney’s status

as a public defender does not rise to the level of prejudice [that] would entitle

a defendant to a mistrial.” Commonwealth v. John, 596 A.2d 834, 838 (Pa.

Super. 1991).    This is especially so where there is no evidence of record

demonstrating that this reference prejudiced the defendant’s ability to have a

fair and impartial trial. Id.

      Appellant’s bald assertion that the jury convicted him of Aggravated

Assault with a Deadly Weapon, a second-degree felony, and Person Not to

Possess a Firearm because of the court’s one-time passing reference to his

counsel’s status as a public defender overlooks the substantial evidence

presented by the Commonwealth in support of those convictions.            It also

overlooks that the jury acquitted him of the more serious offense of

Aggravated Assault in the first degree and of Firearms Not to Be Carried

Without a License.       This fact demonstrates that the jury based its

determination of Appellant’s guilt on the evidence presented and not on any

bias against Appellant engendered by the court’s reference to the Public

Defender’s Office.      Because there is no actual evidence of record

demonstrating that this reference prejudiced Appellant’s ability to have a fair

and impartial trial, the court’s single reference to the defense attorney’s status

as a public defender does not rise to the level of prejudice that would entitle

the defendant to a mistrial.    Accordingly, the trial court did not abuse its

discretion in denying Appellant’s Motion for a Mistrial.

                                      - 12 -
J-S03006-21



      In his final issue, Appellant claims that the trial court imposed an illegal

sentence when it graded his Persons Not to Possess a Firearm conviction as a

first-degree felony because the court did not instruct the jury that it had to

find that Appellant physically possessed a gun on his person, and the jury did

not make that specific finding. Appellant’s Brief at 37.

      Issues pertaining to the legality of a sentence are questions of law.

Accordingly, our standard of review is de novo and our scope of review is

plenary. Commonwealth v. Gentry, 101 A.3d 813, 817 (Pa. Super. 2014).

The proper grading of an offense pertains to the legality of the sentence.

Commonwealth v. Aikens, 139 A.3d 244, 245 (Pa. Super. 2016).

      Appellant does not dispute that his prior Burglary conviction rendered

him a person not to possess a firearm. 18 Pa.C.S. § 6105(a)(1), (b). The

offense of Persons Not to Possess a Firearm is generally graded as second-

degree felony. Id. at 6105(a.1).      However, if the person who was not to

possess a firearm “was in physical possession or control” of the firearm

“whether visible, concealed about [his] person[,] or within his reach[,]” then

this offense is graded as a first-degree felony. Id. at § 6105(a.1)(1.1)(i)(B).

      Here, the trial court instructed the jury on the offense of Persons Not to

Possess a Firearm as a first-degree felony as follows:

      . . . To find the defendant guilty of this offense, you must find the
      following elements have been proven beyond a reasonable
      doubt[.] First, that the defendant was a person prohibited by law
      from possessing a firearm. . . .




                                     - 13 -
J-S03006-21


      The second element is that the defendant . . . possessed this
      particular firearm. He possessed, he used[,] or he controlled this
      particular firearm in this case.

      As we stated before, for a person to possess a firearm, he must
      have the intent to control and power to control the firearm.

      So, basically . . . you must find beyond a reasonable doubt that
      he did possess this particular firearm. And[,] as you know,
      you’ve heard evidence regarding whether or not he possessed that
      firearm.

      It’s entirely up to you to make a decision based on a clean slate
      from the evidence you’ve heard whether or not he possessed it in
      this particular case.

N.T. Trial, 11/12/19, at 113-14 (emphasis added). Accordingly, the record

belies Appellant’s claim that the trial court did not properly instruct the jury

that, to convict Appellant of this offense, it must find that he possessed the

gun on his person. Moreover, the jury had, just moments before, convicted

Appellant of the offense of Aggravated Assault with a Deadly Weapon, finding

that Appellant possessed with a criminal purpose, and used, a deadly weapon,

namely a gun, to shoot Mr. Jackson. Because conviction of Aggravated Assault

with a Deadly Weapon required actual possession of a gun, the trial court did

not err in instructing the jury on the increased grading.         Appellant is,

therefore, not entitled to relief on this claim.

      Judgment of Sentence affirmed.

      Judge Murray joins the memorandum.

      Judge Strassburger did not participate in the consideration or decision

      of this case.




                                      - 14 -
J-S03006-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 3/19/2021




                          - 15 -